Citation Nr: 1014572	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-30 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an earlier effective date for the payment of 
additional disability compensation benefits for the Veteran's 
spouse.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied the Veteran's claim of 
entitlement to an earlier effective date for the payment of 
additional disability compensation benefits for his spouse.


FINDINGS OF FACT

It is not objectively shown that the Veteran furnished the 
necessary proof of the status of his dependent spouse prior 
to April 23, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to April 23, 2007, 
for additional benefits for the Veteran's dependent spouse 
and children are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.31, 3.109 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2006, and the September 2008 
Statement of the Case.  These documents informed the Veteran 
of what evidence was needed to establish the benefits sought, 
of what VA would do or had done, and of what evidence the 
Veteran should provide.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  No 
prejudice has been alleged in the timing of this latter 
notice, and none is apparent from the record; and the claim 
was readjudicated during the course of this appeal.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim.  Consequently, and in 
light of the fact that the law is dispositive in this case, 
see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Board 
finds that the duty to notify and assist has been satisfied.  


II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, VA medical records and 
examination reports, and personal hearing testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The essential facts in this case are not in dispute.  In July 
2003, the Veteran filed several claims for service 
connection, many of which were granted by a March 2004 rating 
decision.  On the Veteran's July 2003 claim, under the 
heading "Your spouse's previous marriages", it appears 
that, question 14a, "How many times has your current spouse 
been married before?" was initially answered with a "0", 
but that answer was "whited out".  As such, in a March 2004 
letter to the Veteran, he was informed that the RO needed all 
prior marriage information for his spouse, as the law 
required that he provide all prior marriage information to VA 
before additional benefits could be paid for dependents.  
That letter indicated a VA form 21-686c, Declaration of 
Status of Dependents, was enclosed, and indicated to the 
Veteran that this form must be returned within one year of 
the date of this letter, otherwise, benefits could only be 
paid from the date the evidence was received.

A thorough review of the Veteran's claims file shows that VA 
form 21-686c, Declaration of Status of Dependents, was not 
received by the RO until April 23, 2007, well over a year 
after the initial March 2004 letter was sent to the Veteran 
requesting such information.  Therefore, the Veteran was 
granted additional benefits due to a dependent spouse only 
from April 23, 2007.  The Veteran essentially argues that he 
did not place the white out on his initial claim, such that 
he therefore was not responsible for the initial confusion.  
Further, he argues that when he called the VA, he was told 
that if he had sent VA this information already, he didn't 
need to send any more information to the VA.  As he felt he 
sent this information to the VA in 2003, he argues that his 
effective date should be in 2003, not April 2007.

The effective date of an award of additional compensation on 
account of dependents shall be from the effective date of 
such rating, but only if proof of a dependent is received 
within one year from the date of notification of such rating 
action.  38 U.S.C.A. § 5110(f).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  The term "increased award" 
means an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  38 C.F.R. § 3.31.

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the VA properly discharges its official duties by 
mailing a VA communication to the last known address of the 
appellant and the appellant's representative, if any.  See 
Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The 
appellant may rebut that presumption by submitting "clear 
evidence" to the effect that VA's regular mailing practices 
are not regular or that they were not followed.  The burden 
then shifts to the Secretary to establish that the VA 
decision was mailed to the claimant.  See Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992). Absent evidence that 
the claimant notified VA of a change of address and absent 
evidence that any notice sent to the appellant at his or her 
last known address has been returned as undeliverable, VA is 
entitled to rely on that address.  See Cross v. Brown, 9 Vet. 
App. 18, 19 (1996).

In the instant case, the Veteran was clearly notified in 
March 2004, when he first would have been eligible to receive 
additional benefits for his spouse, that the RO knew of his 
spouse, but did not have complete enough information to 
process those dependents.  The Veteran was specifically told 
what information he had to provide within a year in order to 
receive benefits for his spouse from March 2004.  There is 
simply no evidence in the record that he provided that 
information any earlier than April 23, 2007, and, as such, he 
was properly awarded additional benefits effective April 23, 
2007.

The Veteran indicated, in his substantive appeal, that he had 
called the RO several times, and been told that if he had 
already put his wife on the "form" on the first 
application, he did not have to send in a VA form 21-686c, 
Declaration of Status of Dependents.  He indicated that as he 
believed he had placed her on the form, he did not send in VA 
form 21-686c.  However, the evidence clearly shows that the 
Veteran was provided a written letter indicating that he had 
to turn in that form.  There is a presumption of regularity 
that the VA properly discharges its official duties, and the 
Veteran has simply provided no evidence showing that he was 
misinformed by the VA.  See Ashley v. Derwinksi, 2 Vet. App. 
64 (1992) (the "presumption of regularity" applies to the 
official acts of public officers, and in the absence of clear 
evidence to the contrary, it must be presumed that they have 
properly discharged their official duties); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

Thus, the evidence of record clearly shows that the Veteran 
was informed that more information was required to process 
his award in March 2004, and that information was not 
received until April 23, 2007, more than a year later.  As 
such, the Veteran was granted a proper effective date of 
April 23, 2007, for the grant of dependent spouse benefits.  
As the preponderance of the objective evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

An earlier effective date for the payment of additional 
disability compensation benefits for the Veteran's spouse, 
earlier than April 23, 2007, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


